DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/024805 03/28/2018, which claims benefit of US Document No. 62/478,385 03/29/2017.
Status
This Office Action is in response to Applicants' Amendment filed on November 16, 2021, in which Claim 3 is cancelled.  Claims 1, 2 and 4-19 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed November 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Applicant’s amendment with respect to Claim 1 as was amended in Applicants response filed June 28, 2021 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the limitations recited in current Claim 1, wherein R1 and R4 are different along with the groups representing R1 and R4 and further having the degrees of substitution for the R1-CO- group at the C6 position ("C6DSR1") being in the range from about 0 to about 0.5, and wherein the degree of substitution for the R4-CO- group at the C6 position ("C6DSR4") being in the range of from about 0.1 to about 1.0.  Most importantly, the original specification merely discloses examples of regioselectively substituted cellulose esters, which conform to the description of a regioselectively substituted cellulose ester recited in current Claim 1, whereby R1 and R4 are different and being representing R1 and R4 groups recited in Claim 1, and further having the degrees of substitution for the R1-CO- group at the C6 position ("C6DSR1") being in the range from about 0 to about 0.5, and wherein the degree of substitution for the R4-CO- group at the C6 position ("C6DSR4") being in the range of from about 0.1 to about 1.0. 
Neither does the current specification provide a description of a process for preparing regioselectively substituted cellulose esters that may meet the limitation whereby R1 and R4 are different and being representing R1 and R4 groups recited in Claim 1, and having the degrees of substitution for the R1-CO- group at the C6 position ("C6DSR1") being in the range from about 0 to about 0.5, and wherein the degree of substitution for the R4-CO- group at the C6 position ("C6DSR4") being in the range of from about 0.1 to about 1.0.
Consequently, there is nothing within the instant specification which would lead the artisan in the field to believe that Applicant was in possession of the invention as it is now claimed. See Vas-Cath Inc. v. Mahurkar, 19 USPQ 2d 1111, CAFC 1991, see also In re Winkhaus, 188 USPQ 129, CCPA 1975.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buchanan et al (US Publication No. 2010/0029927 A1, provided with the IDS filed 1/06/2020).
Applicants claim a regioselectively substituted cellulose ester comprising: (i) a plurality of R1-CO- substituents; (ii) a plurality of R4-CO- substituents; (iii) a plurality of hydroxyl substituents, wherein the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C3 position ("C3DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C6 position ("C6DSR1") is in the range of from about 0 to about 0.5, wherein the degree of substitution of R4-CO- at the C6 position ("C6DSR4") is in the range of from about 0.1 to about 1.0, wherein the degree of substitution of hydroxyl is in the range of from about 0 to about 2.6, wherein R1 is chosen from (C1-20)alkyl; halo(C1-20)alkyl; (C2-20)alkenyl, (C3- 7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroaryl containing 1 to 3 heteroatoms independently selected from 2 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, wherein R3 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro;  -3-86302US01PATENT wherein R4 is chosen from (C1-20)alkyl; halo(C1-5)alkyl; (C2-20)alkenyl, (C3- 7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R5 groups; or monocyclic or bicyclic heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R6 groups, R5 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-1o)aryl, or nitro, and R6 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro.
The Buchanan et al publication discloses in TABLE 13 on page 37 at Examples 42.1 to 42.7 (C ) cellulose esters wherein the C2, C3 and C6 positions discloses degrees of substitution (DS) for acetate and propionate groups that anticipate the degrees of substitution (DS) for the acetate and propionate groups disclosed in instant Claims 1, 2 and 4. 
Response to Arguments
Applicant's arguments filed November 16, 2021, 2021 have been fully considered but they are not persuasive.  In view of the above rejection of the Claims 1, 2 and 4-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the rejection of Claims 1, 2 and 4 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buchanan et al (US Publication No. 2010/0029927 A1) is maintained for the reasons of record.  
In regard to the rejection of 1, 2 and 4, Applicants argument that R1 and R4 and R1CO- and R4CO- cannot be the same is not persuasive since the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, which includes 1, 2 and 4 indicates that this issue is not supported by the current specification.  With the 112, first paragraph rejection in mind, the R1 and R4 symbols in R1CO- and R4CO- groups can be represented by the same moieties since Claim 1, for example, discloses R1 may be represented by (C1-20)alkyl and R4 may be represented by the same (C1-20)alkyl groups.  1 and R4 symbols are represented by the same compound, a person viewing the claimed compound cannot tell which compound is represented by R1 and which compound is represented by R4 at the C6 position.  Current Claim 1 can disclose a total degree of substitution of 1.0 for the 6th position represented by the R1CO- and R4CO- groups.  Example 42.1 in Table 13 of the Buchanan et al patent discloses the degree of substitution for the PrC6 and AcC6 locations at 0.52 and 0.48, respectively, which adds up for a total degree of substitution of 1.0, which would anticipate Claims 1, 2 and 4 in regard to the C6 position of the cellulose ester.  The C2 and C3 positions represented by R1CO- in current Claim 1 have degree of substitution (DS) ranging from 0.2 to 1.0.  The degree of substitution for PrC3 and AcC3 for Example 42.1 in Table 13 of the Buchanan et al publication are 0.39 and 0.23, which adds up to be 0.62, which anticipate the C2 position DS range of 0.2 to about 1.0 recited in current Claim 1.  The DS for PrC2 and AcC2 for Example 42.1 in Table 13 of the Buchanan et al publication are 0.24 and 0.18, which adds up to be 0.42, which anticipate the C3 position DS range of 0.2 to about 1.0 recited in current Claim 1.  Accordingly, the rejection of Claims 1, 2 and 4 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buchanan et al (US Publication No. 2010/0029927 A1) is maintained for the reasons of record.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1, provided with the IDS filed 1/06/2020).
Applicants claim a regioselectively substituted cellulose ester comprising: (i) a plurality of R1-CO- substituents; (ii) a plurality of R4-CO- substituents; (iii) a plurality of hydroxyl substituents, wherein the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C3 position ("C3DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C6 position ("C6DSR1") is in the range of from about 0 to about 0.5, wherein the degree of substitution of R4-CO- at the C6 position ("C6DSR4") is in the range of from about 0.1 to about 1.0, wherein the degree of substitution of hydroxyl is in the range of from about 0 to about 2.6, wherein R1 is chosen from (C1-20)alkyl; halo(C1-20)alkyl; (C2-20)alkenyl, (C3- 7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R3 groups, wherein R2 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, wherein R3 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro;  -3-86302US01PATENT wherein R4 is chosen from (C1-20)alkyl; halo(C1-5 groups; or monocyclic or bicyclic heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R6 groups, R5 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-1o)aryl, or nitro, and R6 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro.
The Buchanan et al publication discloses in TABLE 13 on page 37 at Example 42.1 to 42.7 (C ) cellulose esters wherein the C2, C3 and C6 positions discloses degrees of substitution (DS) for acetate and propionate groups that embrace the degrees of substitution (DS) for the acetate and propionate groups disclosed in instant Claims 1, 2 and 4. On page 3, paragraph no. [0065], The Buchanan et al publication discloses a general teaching for the molecular weight of cellulose esters ranging from about 55,000 to about 160,000, which embrace the molecular weight range from about 80,000 to 250,000 Da as recited in instant Claim 19.  See Table 11 at Examples 41.2 to 41.6 wherein the degree of substitution for acetate (DSAc) are 0.04, 0.03, 0.05 and 0.04, respectively, which embraces the degrees of substitution being less than 0.1.
The instantly claimed regioselectively substituted cellulose ester of the instant claims differs from the regioselectively substituted cellulose ester mentioned above in the Buchanan et al publication by disclosing specific degrees of substitution of acyl groups having higher number of carbon atoms such as, for example, benzoyl and naphthoyl groups and derivatives thereof.
The process for making a regioselectively substituted cellulose ester in the Buchanan et al publication involve (a) dissolving cellulose in a carboxylated ionic liquid to thereby form a cellulose solution; (b) contacting the cellulose solution with at least two acylating reagents to thereby provide an acylated cellulose solution comprising a cellulose ester, wherein the cellulose ester comprises at least one acyl group donated by the carboxylated ionic liquid; wherein the acylating reagents are contacted consecutively in stages with the cellulose solution; (c) contacting the acylated cellulose solution with a non-solvent to cause at least a portion of the cellulose ester to precipitate and thereby provide a slurry comprising precipitated cellulose ester and the 1 to C20 straight- or branched-chain alkyl or aryl carboxylic anhydrides, carboxylic acid halides, diketene, or acetoacetic acid esters. Examples of carboxylic anhydrides suitable for use as an acylating reagent in the Buchanan et al publication invention include, but are not limited to, acetic anhydride, propionic anhydride, butyric anhydride, isobutyric anhydride, valeric anhydride, hexanoic anhydride, 2-ethylhexanoic anhydride, nonanoic anhydride, lauric anhydride, palmitic anhydride, stearic anhydride, benzoic anhydride, substituted benzoic anhydrides, phthalic anhydride, and isophthalic anhydride. Examples of carboxylic acid halides suitable for use as acylating reagent in the Buchanan et al publication invention include, but are not limited to, acetyl, propionyl, butyryl, hexanoyl, 2-ethylhexanoyl, lauroyl, palmitoyl, benzoyl, substituted benzoyl, and stearoyl chlorides. Examples of acetoacetic acid esters suitable for use as acylating reagent in the Buchanan et al publication invention include, but are not limited to, methyl acetoacetate, ethyl acetoacetate, propyl acetoacetate, butyl acetoacetate, and tert-butyl acetoacetate. In one embodiment, the acylating reagent can be C2 to C9 straight- or branched-chain alkyl carboxylic anhydrides selected from the group consisting of acetic anhydride, propionic anhydride, butyric anhydride, 2-ethylhexanoic anhydride, and nonanoic anhydride (see paragraph no. [0097]).  The examples in TABLE 13 shows the ability of the process used in the Buchanan et al publication to control the degree of substitution at the C2, C3 and C6 positions of the cellulose and paragraph no. [0097]  in 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant(s) invention to replace the acetate and propionate groups disclosed in the Buchanan et al publication with acyl moieties of higher carbon number in view of their closely related structures and the resulting expectation of similar applications as protective and compensation films for liquid crystalline displays. 
Response to Arguments
Applicant's arguments filed November 16, 2021, 2021 have been fully considered but they are not persuasive.  In view of the above rejection of the Claims 1, 2 and 4-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the rejection of Claims 1, 2 and 4-19 under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1) is maintained for the reason of record.
In regard to the rejection of 1, 2 and 4-19, Applicants argument that R1 and R4 and R1CO- and R4CO- cannot be the same is not persuasive since the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, which includes 1, 2 and 4-19 indicates that this issue is not supported by the current specification.  With the 112, first paragraph rejection in mind, the R1 and R4 symbols in R1CO- and R4CO- groups can be represented by the same moieties since Claim 1, for example, discloses R1 may be represented by (C1-20)alkyl and R4 may be represented by the same (C1-20)alkyl group.  When R1 and R4 symbols are represented by the same compound, a person viewing the claimed compound cannot tell which compound is represented by R1 and 4 at the C6 position.  Current Claim 1 can disclose a total degree of substitution of 1.0 for the 6th position represented by the R1CO- and R4CO- groups.  Example 42.1 in Table 13 of the Buchanan et al patent discloses the degree of substitution for the PrC6 and AcC6 locations at 0.52 and 0.48, respectively, which adds up for a total degree of substitution of 1.0, which would embrace Claims 1, 2 and 4-19 in regard to the C6 position of the cellulose ester.  The C2 and C3 positions represented by R1CO- in current Claim 1 have degree of substitution (DS) ranging from 0.2 to 1.0.  
The degree of substitution for PrC3 and AcC3 for Example 42.1 in Table 13 of the Buchanan et al publication are 0.39 and 0.23, which adds up to be 0.62, which embraces the C2 position DS range of 0.2 to about 1.0 recited in current Claim 1.  The DS for PrC2 and AcC2 for Example 42.1 in Table 13 of the Buchanan et al publication are 0.24 and 0.18, which adds up to be 0.42, which embraces the C3 position DS range of 0.2 to about 1.0 recited in current Claim 1.  Accordingly, the rejection of Claims 1, 2 and 4-19 under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623